DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 101 arguments, Applicants arguments are not persuasive. Applicants argue that “identifying” is not used in the amendment, the 101 has been updated to reflect the new language. 
Applicants discuss “correcting” and seem to be arguing that Examiner improperly recites what the claim is directed to and is not properly considering the difference between the elements reciting an exception and are ineligible vs. claims that merely involve an exception are eligible. Examiner disagrees with applicant’s argument. The invention based on the specification and claimed is about replacing a bad data/signal of a “physiological parameter” by applying machine learning (ML) to motion data/feature in order to fill in the portion of bad data/signal from the physiological parameter sensor, or as specifically recited in the claim “generate information indicating a trend of the physiological parameter” and “correct the physiological signal recorded for a first time period during which the motion is maintained, based on the information indicating the trend of the physiological parameter”. Through the analysis it is shown that the claim(s) is/are “directed to” the “generate” and “correct” portions and the claim(s) is/are not eligible. 
Next Applicants argue that it is not possible to practically perform in the human mind correcting a physiological signal. Examiner disagrees. The human mind is capable of looking at data and recognizing trends based on known correlations between data. For example if a person is running, i.e. changes in acceleration, sprints with intermittent rests it is general knowledge the heart rate (HR) would change in response. As such individuals of skill in the art are capable of performing in their mind what the claim 
Applicants present an argument that the application “improves” the function of a computer or another technology or technical field. Applicants are merely claiming the replacing (“correcting”) of one type of data with a manipulated second type as a stand in based on correlation/classifications from ML. The claims do recite anything that improves processing or the like. Performing the elements does not increase the amount of data a processor can process; make it so the same data can be stored in less space. If this was “improving” the sensor as Applicants seem to be arguing the second sensor would not be necessary because the first sensor would actually be improved rendering the motion sensor moot. For those reasons the arguments are not persuasive.
Applicant’s arguments, filed 12/17/21, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not 
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claims 1-20 can be used as claimed and whether claims 1-20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-20 it is believed that undue experimentation would be required because:
(a) The breadth of the claims is broad because the claims read on developing a trend of any “physiological parameter” using a “motion signal”.
(b) The invention is directed to generating a trend to fill in the portion of bad data but the specification fails to adequately describe specifically how to generate the trend (see also the written description rejection). 
(e) The level of predictability in the art for the prediction of the trend for a physiological parameter is low since it all depends on the data input (unsupervised)/training data (supervised) and the development of the model.
(f) There is no direction or guidance presented for any specific steps/elements beyond the generic using weightings etc.
(g) There is an absence of working examples concerning, no working examples appear to be provided.
            In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-20


Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining a derivative signal from motion feature and correcting a physiological reading based on the derivative signal. 
The limitations of “identifying” a first signal, “correcting”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating”, “correcting” in the context of this claim encompasses the user manually taking a user viewing the data and drawing a trend line between the two points based on their knowledge of the physiological signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and in claim 10 and 20 outputting to a display. The limitations of “measuring” or “monitoring” data is pre-solution activity of mere data gathering. Computing steps are recited at a high-level of generality (i.e., processor in claim 1; claim 11 does not recite any processor) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor. Mere instructions to apply an 
The claims each taken as a whole as well as the claims taken in combination are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        08 February 2022